DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 thus dependent claims 2-3 thereon, drawn to an optical network comprising: 
an optical transmission apparatus, wherein the optical transmission apparatus comprises: an optical transmitter configured to output an optical signal; a semiconductor optical amplifier (SOA) configured to amplify the optical signal outputted through the optical transmitter; and a controller configured to control the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network. 
Claims 4 and thus dependent claims 5-9 thereon, drawn to An optical network comprising: an optical transmission apparatus, wherein the optical transmission apparatus comprises: an optical transmitter configured to output an optical signal; an SOA configured to amplify the optical signal outputted through the optical transmitter; and a controller configured to control an optical output of the optical transmitter and an operating condition of the SOA based on gain saturation of the SOA, and the gain saturation of the SOA is determined based on ASE noise of the SOA. Which can be classified in (H04L1/0061; H04B10/673; H04B10/2914; H04Q11/0067). 
II.	Claim 10 and thus dependent claims 11-15 thereon, drawn to An optical transmission method in an optical network, the method comprising: distributing an optical signal including ASE noise outputted by an optical transmitter and amplified through an SOA using a first optical distributer; distributing a partial output of the first optical distributer using a second optical distributer; measuring a first optical power of a first optical signal outputted through the second optical distributer to include the ASE noise; filtering a second optical signal outputted through the second optical distributer using an optical filter; measuring a second optical power of the second optical signal from which the ASE noise is filtered by the optical filter; and determining gain saturation of the SOA using the first optical power and the second optical power. Which can be classified in (H04B10/2531; H01S5/50; H04B10/0795).
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the subcombination of invention II for instance, inter alia “…. using a first optical distributer; distributing a partial output of the first optical distributer using a second optical distributer; measuring a first optical power of a first optical signal outputted through the second optical distributer to include the ASE noise; filtering a second optical signal outputted through the second optical distributer using an optical filter; measuring a second optical power of the second optical signal from which the ASE noise is filtered by the optical filter;” and further the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the subcombination of invention II for instance, inter alia “a controller configured to control the SOA to operate in a gain saturation region or a linear gain region depending on whether a forward error correction (FEC) function is used in the optical network.”   Or “an optical output of the optical transmitter and an operating condition of the SOA based on gain saturation of the SOA, and the gain saturation of the SOA is determined based on ASE noise of the SOA.” “ See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions require a different field of search, as different search strategies/queries need to be employed during examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                 
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636